1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT WILDE, individually and on                 CASE NO. 18cv1370-LAB (BGS)
     behalf of all others similarly situated,
12                                                     ORDER GRANTING STAY [Dkt. 12]
                                          Plaintiff,
13
                          vs.
14
     FLAGSTAR BANK FSB., et al.,
15                                    Defendants.
16          In June 2018, Plaintiff Robert Wilde filed this suit against Flagstar Bank and Flagstar
17   Bancorp, alleging that Defendants failed to pay interest on his mortgage escrow balance in
18   violation of California law. Flagstar filed a motion to dismiss, and a hearing on that motion
19   is scheduled for November 19, 2018. Dkt. 11. The parties now jointly move to stay
20   proceedings in light of the Ninth Circuit’s recent decision in Lusnak v. Bank of America, N.A.,
21   883 F.3d 1185 (9th Cir. 2018), which held that California’s mortgage escrow interest statute
22   is not preempted by federal law. The respondent in that case, Bank of America, has filed a
23   petition for writ of certiorari to the United States Supreme Court, and the parties expect the
24   Supreme Court to rule on the petition by the end of 2018.
25          Whether the California law at issue here is preempted by federal law could be
26   dispositive, so the Court agrees a stay is warranted. This proceeding is therefore STAYED
27   pending the Supreme Court’s resolution of the petition for writ of certiorari in Lusnak v. Bank
28   of America. Within one week of the Supreme Court ruling on that petition, the parties are to



                                                 -1-
1    file a notice informing this Court of the outcome. The November 19, 2018 hearing on
2    Defendants’ motion to dismiss is VACATED. The Court will reset the briefing schedule and,
3    if necessary, set a new hearing date after the petition is resolved.
4           IT IS SO ORDERED.
5    Dated: November 5, 2018
6                                                   HONORABLE LARRY ALAN BURNS
                                                    United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
